Mr. Justice Breese delivered the opinion of the Court: There is nothing in the point made on this record. The service and return of the summons were sufficient, and in strict conformity to the statute. The summons was against the Chicago and Pacific Bail-road Company. The return upon it was, “Served the within named railroad company, by reading the same and delivering a copy thereof to I. G. Ogden, Jr., er'Ar.a* of said railroad company, this 24th day of March, 1875; the president of said company could not be found in my county, this 5th April, 1875.” This last d*Ue is evidently the date of the return of the writ. The return shows, on the day the sheriff served the writ upon the cashier of the company, March 24, the president could not be found. The judgment is affirmed, with costs. Judgment affirmed.